132 U.S. 27 (1889)
JACKSON
v.
ALLEN.
BROWN
v.
ALLEN.
Nos. 44, 45.
Supreme Court of United States.
Argued October 22, 23, 1889.
Decided October 28, 1889.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*33 Mr. Thomas L. Bayne for Brown Brothers & Co. Mr. George Denégre was with him on the brief.
Mr. Ernest B. Kruttschnitt and Mr. Edgar H. Farrar, for Jackson, submitted on their brief.
Mr. Alfred Goldthwaite and Mr. John M. Allen for Allen, West & Bush.
*34 MR. CHIEF JUSTICE FULLER delivered the opinion of the court.
The original action and that of intervention and third opposition therein were brought in the Civil District Court for the parish of Orleans, Louisiana, and petitions filed for their removal into the Circuit Court of the United States for the Eastern District of Louisiana, upon the ground of the diverse citizenship of the parties. The cause was thereupon docketed and tried in the Circuit Court by the judge thereof, on stipulation according to the statute, and upon his findings judgment was rendered and writs of error were prosecuted to this court.
It appears from the record that the citizenship of the parties at the commencement of the actions, as well as at the time the petitions for removal were filed, was not sufficiently shown, and that therefore the jurisdiction of the state court was never divested. Stevens v. Nichols, 130 U.S. 230. This being so, the defect cannot be cured by amendment. Crehore v. Ohio and Mississippi Railroad Co., 131 U.S. 240.
We are compelled to reverse the judgment, at the costs, however, of the respective plaintiffs in error, and remit the cause to the Circuit Court, with directions to remand to the state court. Ordered accordingly.